NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1



                United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois 60604

                                      Submitted May 9, 2013*
                                       Decided May 9, 2013

                                              Before

                                RICHARD A. POSNER, Circuit Judge

                                DANIEL A. MANION, Circuit Judge

                                DIANE P. WOOD, Circuit Judge

Nos. 12‐3137 & 12‐3540

SIDNEY R. MILLER,                                   Appeal from the United States District
     Plaintiff‐Appellant,                           Court for the Northern District of Illinois,
                                                    Eastern Division.
       v.
                                                    No. 11 C 4316
ATLANTIC MUNICIPAL
CORPORATION and DAVID R. GRAY,                      Robert W. Gettleman,
JR.,                                                Judge.
     Defendants‐Appellees.




       *
            The appellees were not served with process in the district court and are not
participating in this appeal. After examining the appellantʹs brief and the record, we have
concluded that the case is appropriate for summary disposition. Thus, the appeal is
submitted on the appellantʹs brief and the record. See FED. R. APP. P. 34(a)(2)(C).
Nos. 12‐3137, 12‐3540                                                                     Page 2

                                           O R D E R

       Sidney Miller appeals from the district court’s denials of two motions under Federal
Rule of Civil Procedure 60(b) for relief from judgment. We affirm.

       Atlantic Municipal Corporation brought an action in Illinois state court to obtain a
tax deed for property Miller asserted that he owned. Miller then filed a self‐styled
“Complaint as Counterclaim for Attorney Malpractice, Notice of Removal and Other Relief”
in federal district court. Miller did not file a notice of removal or the documentation
required by 28 U.S.C. § 1446 that would allow the court to determine whether the case was
removable; instead, Miller’s complaint states that he “contemplates” filing a notice of
removal. On July 12, 2011, the district court screened the complaint, 28 U.S.C. § 1915(e)(2),
and dismissed it, concluding that Miller had not removed the state‐court action or provided
any information suggesting that the federal court had subject‐matter jurisdiction. Two
months later, the state court ruled in Atlantic’s favor. Miller filed a notice of appeal from the
federal‐court judgment, but we dismissed his appeal for want of prosecution because he did
not timely submit a brief.  

        Miller then submitted to the district court successive motions for relief from
judgment. The first motion, filed on August 2, 2012, cited a Supreme Court case from 1922
as “newly discovered evidence” that warranted reopening his case. See FED. R. CIV. P.
60(b)(2). After the court denied this motion, Miller filed another one, urging reinstatement
of his federal suit because the state‐court judgment was “void” for lack of subject matter
jurisdiction. See FED. R. CIV. P. 60(b)(4). The court denied this motion as well.

        Miller argues on appeal that the district court should have granted his Rule 60(b)
motions because the 1922 Supreme Court case was “newly discovered evidence” and the
state‐court judgment was “void.” But the court correctly denied both motions. Miller’s first
motion, under Rule 60(b)(2), was untimely because it was filed a more than a year after the
district court entered judgment against him. See FED. R. CIV. P. 60(c)(1). And only new
evidence, not new law (let alone Miller’s unearthing a nearly century‐old case), justifies relief
under Rule 60(b)(2). See Gleash v. Yuswak, 308 F.3d 758, 761 (7th Cir. 2002). Though Miller’s
second motion under Rule 60(b)(4) was not subject to the one‐year time‐limit, see FED. R.
CIV. P. 60(c)(1), it was correctly denied. The premise of Miller’s argument—that the state
court’s judgment is “void” for lack of jurisdiction because he had removed the suit to
federal court—is wrong. The district court determined that Miller never filed a notice of
removal and dismissed his suit. Because there was no removal, nothing prevented the state
court from ruling on the tax deed case. 

       We do not consider Miller’s other arguments, which concern the underlying
Nos. 12‐3137, 12‐3540                                                                        Page 3

judgment rather than the Rule 60 motions and thus should have been raised on direct
appeal. See Stoller v. Pure Fishing, Inc., 528 F.3d 478, 480 (7th Cir. 2008); Bell v. Eastman Kodak
Co., 214 F.3d 798, 801 (7th Cir. 2000).

                                                                                      AFFIRMED.